Case 3:18-cv-00765-DJH-CHL Document 17 Filed 11/21/19 Page 1 of 2 PageID #: 283




                              UNITED STATES DISTRICT COURT
                              WESTERN DIVISION OF KENTUCKY
                                   LOUISVILLE DIVISION


 MARY PATRICIA LEENERTS,                               )
                                                       )
                                Plaintiff              )
                                                       )
 v.                                                    )       Case No. 3:18-cv-765-DJH
                                                       )       Filed Electronically
                                                       )
 MULTI PACKAGING SOLUTIONS OF                          )
 KENTUCKY, LLC,                                        )
                     Defendant                         )
                                                       )

                     MOTION FOR ENTRY OF SUMMARY JUDGMENT

        Comes the Defendant, Multi Packaging Solutions of Kentucky, LLC, by counsel, and

 pursuant to LR 7.1(c), hereby moves this Court for Entry of Summary Judgment. As grounds

 therefor, Defendant states that it filed a Motion for Summary Judgment on October 29, 2019.

 Pursuant to LR 7.1(c), Plaintiff had twenty-one (21) days to file a response, and a “failure to timely

 respond to [the] motion may be grounds for granting the motion.” Pursuant to the Rule, Plaintiff

 had until November 19, 2019, to file her response. As of the date of this Motion, Plaintiff has filed

 no response to the Motion for Summary Judgment. Accordingly, Defendant moves this Court for

 entry of summary judgment for Plaintiff’s failure to respond pursuant to LR 7.1(c).

                                                       Respectfully Submitted

                                                       /s/ Cynthia L. Effinger
                                                       CYNTHIA L. EFFINGER
                                                       MCBRAYER PLLC
                                                       500 W. Jefferson Street, Suite 2400
                                                       Louisville, Kentucky 40202
                                                       Phone: (502) 327-5400
                                                       ceffinger@mcbrayerfirm.com
                                                       Counsel for Defendant
Case 3:18-cv-00765-DJH-CHL Document 17 Filed 11/21/19 Page 2 of 2 PageID #: 284




                                    CERTIFICATE OF SERVICE

      It is hereby certified that a true and correct copy of the foregoing has this 21st day of
 November, 2019 been served via electronic filing and/or U.S. mail upon the following:


 Timothy Denison
 235 S. Fifth Street, Third Floor
 Louisville, KY 40202
 Counsel for Plaintiff


                                                   /s/ Cynthia L. Effinger
                                                   Counsel for Defendant
